 

Exhibit 10.52

 

FORM OF LETTER AGREEMENT REGARDING OPTIONS GRANTED

TO NON-EMPLOYEE DIRECTORS DURING FISCAL 2000

 

BJ SERVICES COMPANY

Non-Employee Director’s Stock Option

 

[Name of Director]

  [            ]    

Number of Shares

 

Under the terms of the BJ Services Company 1997 Incentive Plan, you have been
granted on [Date of Grant] (the “Date of Grant”), an option to purchase the
above stated number of shares of Common Stock of BJ Services Company, at the
exercise price of $[Exercise Price] for each share. This option is a
non-qualified stock option.

 

This option is granted under and is governed by the terms and conditions of the
Company’s 1997 Incentive Plan, including the Terms and Conditions attached
hereto and incorporated herein by reference.

 

This option is exercisable at any time after the Date of Grant, but not after
the tenth anniversary of the Date of Grant.

 

BJ Services Company By:        

J. W. Stewart, Chairman of the Board,

President and Chief Executive Officer

 



--------------------------------------------------------------------------------

 

BJ SERVICES COMPANY

1997 INCENTIVE PLAN

 

TERMS AND CONDITIONS – DIRECTOR OPTION

 

The terms and conditions set forth below are hereby incorporated by reference
into the attached award agreement (“Agreement”) by and between BJ Services
Company (the “Company”) and the director named therein (the “Director”). Terms
defined in the 1997 Incentive Plan (the “Plan”) are used herein with the same
meaning.

 

l. The Director has agreed to serve on the Company’s Board of Directors
(“Board”) and to accept the grant of a director option (“Option”) in accordance
with the terms and provisions of the Plan and the Agreement.

 

2. The Option shall become vested (exercisable) at the Date of Grant as to all
of the shares of Common Stock covered by this Option.

 

3. The Option may be exercised in whole or in part or in two or more successive
parts; provided, however, that the Option shall not be exercisable following the
tenth anniversary of its Date of Grant or the earlier termination of such Option
as provided herein.

 

4. The Director agrees that the Company may withhold any federal, state or local
taxes upon the exercise of the Option, at such time and upon such terms and
conditions as required by law and as provided by the Plan. Notwithstanding
anything herein to the contrary, the Company shall not be obligated to issue any
shares of Common Stock pursuant to the exercise of the Option until the Director
has satisfied such withholding obligations or made arrangements for satisfying
such obligations that are acceptable to the Company.

 

5. The Option may be exercised from time to time by a notice in writing of such
exercise, which states the Date of Grant set forth in the Agreement and the
number of shares in respect of which the Option is being exercised. Such notice
shall be delivered to the Secretary of the Company or addressed to the Secretary
of the Company at its corporate offices in Houston, Texas. An election to
exercise shall be irrevocable. The date of exercise shall be the date the notice
is hand delivered or received by the Secretary, whichever is applicable.

 

6. An election to exercise an Option shall be accompanied by the tender of the
full purchase price of the shares of Common Stock for which the election is
made. Payment may be made in cash, shares of Common Stock of the Company already
owned, a “cashless exercise” procedure established by the Company, or any
combination thereof. If the Director desires to tender Common Stock already
owned by the Director as payment, the Director must notify the Secretary in the
written notice of exercise of such desire and, subject to the Secretary’s
confirmation that the Director is the record holder of such number of shares, it
shall not be necessary for the Director to tender stock

 



--------------------------------------------------------------------------------

certificates to effectuate such payment of the exercise price. The value of the
number of shares tendered to exercise the Option cannot exceed the Option’s
exercise price, any such tendered shares shall be valued at their fair market
value per share on the date of exercise of the Option.

 

7. The Option is not transferable by the Director, otherwise than by will or
laws of descent and distribution, and may be exercised during the lifetime of
the Director only by the Director.

 

8. In the event of the termination of the Director’s membership on the Board
(whether voluntary or involuntary) for any reason other than death, disability,
cause or Retirement, the Option outstanding on such date of termination may be
exercised by the Director within three months following such termination, but
not thereafter; provided, however, in no event shall the Option be exercisable
after the tenth anniversary of the Date of Grant. As used herein, “Retirement”
shall mean a termination as a result of the provisions of the Company’s Bylaws
regarding automatic termination of directors’ terms of office.

 

9. In the event of the Director’s termination from the Board by reason of death,
the Option granted herein may be exercised by the person to whom the Director’s
rights shall pass by will or the laws of descent and distribution (“Heir”) at
any time within the 12-month period beginning on the Director’s date of death,
but not thereafter, and in no event shall the Option be exercisable after the
tenth anniversary of the Date of Grant.

 

10. In the event of the Director’s termination from the Board by reason of
disability or Retirement, the Option granted herein may be exercised by the
Director (or in the event of the Director’s death, the Director’s Heir) within
the 36-month period following such termination, but not thereafter, and in no
event shall the Option be exercisable after the tenth anniversary of the Date of
Grant.

 

11. In the event of the Director’s termination from the Board for cause, the
Option shall automatically lapse in full and be canceled unexercised as of that
date.

 

12. In the event of a change in the capitalization of the Company due to a stock
split, stock dividend, recapitalization, merger, consolidation, combination, or
similar event, the terms of the Agreement shall be adjusted by the Committee to
reflect such change.

 

13. Upon the occurrence of a Change of Control, the following provisions also
apply to the Option:

 

(a) Publicly Traded Stock Transaction. If the consideration offered to
shareholders of the Company in connection with a Change of Control consists of
publicly traded shares of the common stock (the “New Stock”) of the entity
acquiring the Company or the parent company of the entity acquiring the Company
(the “Acquiring Entity”), upon the occurrence of such Change of Control, the
Acquiring Entity will assume the Option and

 



--------------------------------------------------------------------------------

the Option will become an option (a “New Option”) to purchase a number of shares
of New Stock, with the number of shares subject to the New Option and the
exercise price thereof to be determined in accordance with Article IV, Section
5(g) of the Plan. The New Option will otherwise be subject to the same terms and
conditions as the Option, except that the New Option will be exercisable until
the tenth anniversary of the Date of Grant regardless of any termination of the
Director’s membership on the Board of Directors of the Company or the board of
directors of the Acquiring Entity following the Change of Control and the New
Option may be surrendered to the Acquiring Entity during the 90-day period
following the occurrence of the Change of Control in return for a payment in
cash or in shares of New Stock to be determined in accordance with Article IV,
Section 5(g) of the Plan.

 

(b) Other Transaction. If the consideration offered to shareholders of the
Company in connection with a Change of Control consists of cash or of New Stock
that is not publicly traded; upon the occurrence of the Change of Control, the
Director will surrender the Option to the Acquiring Entity in return for a
payment in cash equal to the Black-Scholes value of the Option as of the date of
the Change of Control, without discount for risk of forfeiture and
non-transferability. Such Black-Scholes valuation will be performed on a basis
consistent with the methodology set forth in Article IV, Section 5(g) of the
Plan.

 

14. Nothing in the Agreement or in the Plan shall confer any right on the
Director to continue as a member of the Board.

 

15. Notwithstanding any other provision of the Agreement, the Director agrees
that the Director will not exercise the Option and the Company shall not be
obligated to deliver any shares of Common Stock, if counsel to the Company
determines such exercise or delivery would violate any law or regulation of any
governmental authority or agreement between the Company and any national
securities exchange upon which the Common Stock is listed.

 

16. In the event of a conflict between the terms of this Agreement and the Plan,
the Plan shall be the controlling document. Capitalized terms used herein and
not otherwise defined shall have the meaning ascribed to them in the Plan.

 